21 F.3d 1116
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Christopher David STAR, Plaintiff-Appellant,v.Clifford T. JENSEN, Portland Police Department;  Debra Dew,Clackamas Federal Credit Union;  Clackamas FederalCredit Union, Defendants-Appellees.
No. 93-35882.
United States Court of Appeals, Ninth Circuit.
Submitted April 20, 1994.*Decided April 22, 1994.

Before:  POOLE, BEEZER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Christopher David Star, an Oregon State prisoner, appeals pro se the district court's dismissal of his 42 U.S.C. Sec. 1983 civil rights action.  The district court found that Star's action was barred by the doctrine of res judicata.  We have jurisdiction under 28 U.S.C. Sec. 1291.  We review de novo,  E. & J. Gallo Winery v. Gallo Cattle Co., 955 F.2d 1327, 1334 (9th Cir.1992), and we affirm.


3
Under the doctrine of res judicata, a final judgment on the merits of the case bars further claims by parties based on the same cause of action.   Montana v. United States, 440 U.S. 147, 153 (1979).  Generally, the dismissal on the grounds of frivolousness pursuant to 28 U.C.S. Sec. 1915(d) is not a dismissal on the merits, but rather an exercise of the court's discretion under the in forma pauperis statute.   Hernandez v. Denton, 112 S. Ct. 1728, 1734 (1992).  "It could however, have a res judicata effect on frivolousness determinations for future in forma pauperis petitions."   Id.


4
Here, Star alleges that the defendants illegally repossessed, repaired, and sold his car.  On August 26, 1992, Star filed a section 1983 action raising the same claims against the same parties.  After granting Star leave to amend the complaint, the district court dismissed the action as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Star v. Drew, No. 92-1052-RE.  The district court's previous determination that Star's complaint was frivolous is entitled to res judicata effect.   See Denton, 112 S. Ct. at 1734.  Therefore, the district court properly dismissed this in forma pauperis action as barred by res judicata pursuant to 28 U.S.C. Sec. 1915(d).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3